DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains; in other words, the abstract should be amended to better comport with the elected and/or claimed invention.

The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought; in other words, the title should be commiserate with the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gust et al. (US 7,610,975 B1), hereinafter Gust.
Regarding claim 1, Gust teaches gang reel mower used by a method of providing and operating a gang reel mower (2), which comprises:

(b) arranging the cutting units in a gang configuration on a self-propelled frame of the mower (Fig. 1 shows gang configuration);
(c) powering the cutting reels using power produced by a power system carried on the frame of the mower (Fig. 2 shows engine 40 powering the reel motors 36);
(d) rotating the cutting reels at a substantially common rotational speed during straight ahead motion of the frame of the mower while conducting a grass cutting operation (Col. 6 lines 20-30 teaches a configuration where the reel motors 36 are run at a single speed); and
(e) rotating at least two of the cutting reels at different rotational speeds relative to each other during turns of the frame of the mower while conducting the grass cutting operation (Col. 5 lines 31-49 teaches varying the wheel speeds during a turn; Col. 6 lines 11-30 teaches an embodiment where the speed of each of the reel motors 36 can be adjusted separately from one another and the instantaneous speed of the reels can match the mower’s instantaneous speed).

Regarding claim 2, Gust teaches wherein the rotating steps of limitations (d) and (e) of claim 1 occur automatically without operator intervention during the grass cutting operation (Col. 6 lines 8-19 teaches the cutting reel motors are controlled by a programmable microprocessor to match the instantaneous mower speed during operation).
Regarding claim 5, Gust teaches wherein the gang configuration comprises a center cutting unit (30c) and at least a pair of laterally offset cutting units (30a and 30b) separated by a gap, the center cutting unit being longitudinally offset from the laterally offset cutting units and being positioned to cover the gap between the laterally offset cutting units such that the cutting units collectively cut an unbroken swath of grass (Fig. 1 shows center cutting unit covering the 
Regarding claim 6, Gust teaches wherein the gang configuration comprises a center cutting unit (30c) and a pair of first and second laterally offset cutting units (30a and 30b) separated by a gap, the center cutting unit being longitudinally offset from the laterally offset cutting units and being positioned to cover the gap between the laterally offset cutting units such that the cutting units collectively cut an unbroken swath of grass (Fig. 1 shows center cutting unit covering the gap between units), wherein the frame of the mower is self-propelled by a pair of laterally offset drive wheels (6a and 6b), wherein each laterally offset cutting unit is substantially laterally aligned with and longitudinally offset from a different one of the laterally offset drive wheels (Fig. 1 shows lateral alignment and longitudinal offset of wheels with cutting units).

Regarding claim 20, Gust teaches a gang reel mower (2), which comprises:
(a) a plurality of reel cutting units (30a-30c) arranged units in a gang configuration on a self-propelled frame of the mower (seen in Fig. 1), each reel cutting unit comprising a cutting reel (32) rotatable about a substantially horizontal axis of rotation and a bedknife cooperable with the cutting reel for cutting grass (Col. 4 lines 3-6 teaches a bedknife); 
(b) a power system carried on the frame of the mower for rotating the cutting reels to cut grass (Fig. 2 shows engine 40 powering the reel motors 36); and 
(c) an electronic controller (60) carried on the frame, the controller being configured: 

(ii) to rotate at least two of the cutting reels at different rotational speeds relative to one another during turns of the frame of the mower to maintain the desired clip while conducting the grass cutting operation during turns of the frame (Col. 5 lines 31-49 teaches varying the wheel speeds during a turn; Col. 6 lines 11-30 teaches an embodiment where the speed of the reel motors 36 can be adjusted separately from one another and the instantaneous speed of the reels can match the mower’s instantaneous speed for clip control).

Regarding claim 21, Gust teaches wherein the gang configuration comprises a center cutting unit (30c) and at least a pair of laterally offset cutting units (30a and 30b) separated by a gap, the center cutting unit being longitudinally offset from the laterally offset cutting units and being positioned to cover the gap between the laterally offset cutting units such that the cutting units collectively cut an unbroken swath of grass (Fig. 1 shows center cutting unit covering the gaps between units), and wherein the controller is configured to rotate the cutting reels of all of the cutting units at different rotational speeds relative to one another during the turns of the frame of the mower to maintain the desired clip while conducting the grass cutting operation during turns of the frame (Col. 6 lines 11-30 teaches controller 60 separately adjusting the speed of reel motors 36, and the reel speed can match the wheel speed for clip control, while Col. 5 lines 31-49 teaches varying the wheel speeds during a turn).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gust et al. (US 7,610,975 B1), hereinafter Gust, in view of Goman et al. (US 2018/0279548 A1), hereinafter Goman.
Regarding claim 3, Gust teaches wherein the rotating step of limitation (e) of claim 1 substantially maintains the selected clip during the turns of the frame of the mower while conducting the grass cutting operation (Col. 6 lines 11-19 teaches the reel speed is matched to mower speed for clip control).
Gust does not teach a step of choosing a selected clip.
Goman teaches the step of choosing a selected clip to be provided by the reel cutting units during the grass cutting operation ([0034] teaches allowing the user to select between different clips).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the step of choosing a selected clip of Goman’s invention to the method of powering a gang reel mower of Gust in order to achieve a desired length of cut for uniform grass length when the reel speed changes during turns.
Regarding claim 4, Gust of the combination as set forth above teaches the step of varying a ground speed of the frame of the mower during the grass cutting operation while the cutting units are cutting grass (Col. 5 lines 31-49 teaches varying the wheel speeds during a turn), and wherein the rotating steps of limitations (d) and (e) of claim 1 substantially maintain .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gust et al. (US 7,610,975 B1), hereinafter Gust, in view of Goman et al. (US 2018/0279548 A1), hereinafter Goman, further in view of Zeiler et al. (US 10,687,464 B2), hereinafter Zeiler.
	Regarding claim 7, Gust does not teach a step of choosing a selected clip.
	Goman teaches the step of choosing a selected clip to be provided by the reel cutting units during the grass cutting operation ([0034] teaches allowing the user to select between different clips).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the step of choosing a selected clip of Goman’s invention to the method of powering a gang reel mower of Gust in order to achieve a desired length of cut for uniform grass length when the reel speed changes during turns.
The combination of Gust in view of Goman does not teach setting the individual reel’s speed at values determined from the speed of the nearby drive wheel.
Zeiler teaches:
(a) setting the rotational speed of the cutting reel of the first laterally offset cutting unit at a first value determined from a ground speed of whichever drive wheel is substantially laterally aligned with the first laterally offset cutting unit in order to maintain the selected clip during the grass mowing operation during the straight ahead motion of the frame of the mower and during the turns of the frame of the mower (Col. 6 lines 2-12 teaches setting the first cutter rotational speed at a value corresponding to the speed of that side’s wheel for clip control); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date to include setting the individual reel’s speed at values determined from the speed of the nearby drive wheel of Zeiler’s invention to the method of operating a mower of Gust in view of Goman as set forth above in order to maintain an even clip while one cutter moves a longer distance than the other during turns.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bryant et al. (US 2012/0136539 A1) discloses a gang reel mower with wheels that rotate at different speeds during a turn, but the clip does not change in response.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/MATTHEW IAN NEAL/Examiner, Art Unit 3671